DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 – 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21 and 41 the claim recites, in part, “non-posed write requests”. The term “non-posed” is not standard in the art, and is not defined in the specification. The examiner believes the applicant intended to claim the non-posted write requests, which are write-requests that require a response. 
Claim limitation “a collapsing structure configured to ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 21-23 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalyanasundharam et al. (US 2019/0138465 A1), herein after known as Kaly. 
Regarding claims 1 and 22, Kaly discloses a device for operating a fabric comprising: 
a pipeline configured to forward requests (fig.1 which discloses the bus 152) from a source endpoint to a target endpoint (par.[0015] discloses an interface between client devices and master devices, wherein the client devices transmit over a pipeline in the communications fabric write requests) and forward responses of the requests from the target endpoint to the source endpoint (par.[0018 – 0019] discloses transmitting a write response by the master unit to the client devices); and
a collapsing structure (fig.1 which discloses the arbitration unit with the selection logic) connected to the pipeline and configured to reduce a load of the responses on the fabric, wherein a number of the responses is less than a number of the requests (par.[0018 – 0019] discloses that the switch determines whether the write response belongs to a group of other received write responses, and if the write response does indeed belong to a group and is the youngest write response. It will forward the write response to the master unit to be forwarded to the client device over the pipeline. When the method is performed in the system, it affects the computer bandwidth and reduces power consumption to improve the overall efficiency of a system by not sending an equal amount of responses to the plurality of write requests we received). 
Regarding claims 2 and 23, Kaly discloses wherein the collapsing structure is configured to reduce the load of the responses on the fabric by collapsing some of the responses that belong to a same stream into a single collapsed response (par.[0018 – 0019] which discloses that the responses in the group are collapsed and consolidated into the youngest response. Wherein, only the youngest response from group is transmitted back to the client by the master device). 
 
Regarding claim 21 and 41, Kaly discloses wherein the request are non-posed write requests (par.[0018 – 0019] which discloses transmitting write requests and receiving write responses). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaly as applied to independent claims 1 and 22 above Rodriguez et al. (US 8,854,851 B1).
Regarding claim 6 and 27, Kaly discloses wherein the collapsing is performed using a memory of a switch connected to the fabric, but does not discloses content-addressable memory. However, the use of content addressable memory in a switch fabric was well-known at the time of the filing of the instant application.
For example, Rodriguez discloses using content addressable memory in a network fabric that sends write requests and responses (col.2 lines 50-65).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kaly, with the methods as discussed in Rodriguez. The motivation/suggestion would have been to reduce power consumption of a device (Rodriguez col.1). 


Allowable Subject Matter
Claims 3-5, 7-20  and 24-26, 28-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for indicating objection are: while the disclosure of Kaly teaches collapsing responses corresponding to writes to a same target, it does not disclose, “if a stream identifier of the at least one collapsible response matches a stream identifier of one of the other collapsible responses, incrementing a collapse count in the one of the other collapsible responses and discarding the at least one collapsible response”.
With regard to claims 12-15 no prior art references teach and or render obvious the method of preventing flush storms as discussed in claims 12-15. This also applies to claims 33-36.
Claims 16 – 20 teach a method for detecting an error in a stream when all transactions for said stream are not completed within a specific time period, and is novel and non-obvious. This also applies to claims 37-40


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hensbergen et al. (US 2004/0003127 A1) “Apparatus, System and Method of Distributing Block Data on a Private Network without using TCP/IP” par.[0054]
Lubbers et al. (US 2003/0188035 A1) “Data Transfer Protocol for Data Replication Between Multiple Pairs of Storage Controllers on a SAN Fabric” par.[0091]
Cavanagh, JR et al.(US 2011/0246686 A1) “Apparatus and System Having PCI Root Port and Direct Memory Access Device Functionality”
Morris et al. (US 2016/0188500 A1) “Packed Write Completions”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411